Case 2:18-cv-14812-CCC-JBC Document 21 Filed 05/29/20 Page 1 of 1 PageID: 191



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  AGOSTINI, et al,                                Civil Action No.: 18-14812 (CCC)
                     Plaintiffs,
  v.                                                    ORDER

  BRISTOL-MYERS SQUIB COMPANY,

                  Defendant.
CECCHI, District Judge.

        This matter comes before the Court by way of the motion for reconsideration (ECF No. 13)

filed by plaintiffs Melissa Agostini, Jennifer Vetter, and Merry Dehayes (collectively,

“Plaintiffs”). Defendant Bristol-Myers Squibb Company (“Defendant”) opposed Plaintiffs’

motion (ECF No. 16) and Plaintiffs replied in support of the motion (ECF No. 19). The Court

decides this matter without oral argument pursuant to Rule 78(b) of the Federal Rules of Civil

Procedure. For the reasons set forth in the accompanying Opinion:

        IT IS on this 29th day of May, 2020,

        ORDERED that Plaintiffs’ motion for reconsideration (ECF No. 13) is DENIED; and it

is finally

        ORDERED that this case shall remain closed.

SO ORDERED.




                                                    CLAIRE C. CECCHI, U.S.D.J.
